THIRD DIVISION
                              DOYLE, P. J.,
            REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       June 9, 2022




In the Court of Appeals of Georgia
 A22A0270. GILBERT v. FREELAND.

      REESE, Judge.

      This personal injury action arose from a collision between vehicles driven by

Valerie Gilbert and Michael Freeland. Gilbert filed suit against Freeland following

the collision, and Freeland subsequently filed a motion for summary judgment. The

trial court granted Freeland’s motion, and Gilbert appeals the court’s ruling. For the

reasons set forth infra, we reverse.

      Construing the evidence and the inferences drawn from it in the light most

favorable to Gilbert as the non-moving party,1 the record shows the following. On

October 13, 2016, Gilbert was driving north on Interstate 75 (“I-75”) in heavy traffic.


      1
          See Rahmaan v. DeKalb County, 300 Ga. App. 572, 572-573 (685 SE2d 472)
(2009).
When Gilbert slowed for the automobiles in front of her, Freeland hit her from

behind, pushing her into another vehicle.

      Freeland stated in his affidavit that as he was driving on I-75 he “[s]uddenly,

and without warning, . . . became sick.” Freeland indicated that he “looked to the

right for an exit” and that all he remembered was “reaching for a cup to vomit” and

then someone flagging him down and informing him that he had been in an accident.

According to Freeland, when his vehicle came to a stop he “realized there was vomit

on [his] clothes and inside the vehicle[ ]” and he “believ[ed] that [he] passed out.”

Freeland also stated that he had not consumed any “alcoholic beverages, drugs, or

medications within twenty-four hours prior to the accident.”

      Although Gilbert sought records from Freeland’s physician, the facility

responded that it did not have these records. However, Freeland stated in his affidavit

that he “was checked out by [his] doctor” upon returning home and that his doctor

informed him that he experienced “a sudden decrease in [his] heart rate and blood

pressure which led to a reduced blood flow in the brain, which was entirely

unforeseeable.”

      Gilbert filed suit against Freeland seeking damages resulting from the crash

and attorney fees. Freeland filed an answer and subsequently filed a motion for

                                          2
summary judgment in which he asserted an act-of-God defense based on his alleged

loss of consciousness. The trial court found that the statements attributed to

Freeland’s physician included in Freeland’s affidavit were not “competent evidence.”

However, the court ruled in favor of Freeland and granted him summary judgment.

Gilbert now appeals from the trial court’s order.

             Summary judgment is proper if the pleadings, depositions,
      answers to interrogatories, and admissions on file, together with the
      affidavits, if any, show that there is no genuine issue as to any material
      fact and that the moving party is entitled to a judgment as a matter of
      law. Summary judgments enjoy no presumption of correctness on
      appeal, and an appellate court must satisfy itself de novo that the
      requirements of OCGA § 9–11–56 (c) have been met. In our de novo
      review of the grant of a motion for summary judgment, we must view
      the evidence, and all reasonable inferences drawn therefrom, in the light
      most favorable to the nonmovant.2


“The admissibility of evidence on motion for summary judgment is governed by the

rules relating to form and admissibility of evidence generally. We review a trial

court’s decision regarding the admission or exclusion of evidence for an abuse of




      2
        Farm Bureau Mut. Ins. v. Claxton, 345 Ga. App. 539 (812 SE2d 167) (2018)
(citations and punctuation omitted).

                                          3
discretion.”3 With these guiding principles in mind, we now turn to Gilbert’s claims

of error.

       1. Gilbert argues that the trial court erred in failing to strike statements offered

by Freeland that constituted inadmissible hearsay and speculation. Specifically,

Gilbert asserts that statements by Freeland that he believed he passed out were overly

speculative and statements attributed to Freeland’s physician were hearsay.

       OCGA § 9-11-56 (e) requires that “[s]upporting and opposing affidavits shall

be made on personal knowledge, shall set forth such facts as would be admissible in

the evidence, and shall show affirmatively that the affiant is competent to testify to

the matters stated therein.” However, a statement that the affidavit is made upon

personal knowledge “is generally sufficient to meet the requirements of OCGA § 9-

11-56 (e).”4 Moreover, OCGA § 24-7-701 (a) provides:

       If the witness is not testifying as an expert, the witness’s testimony in
       the form of opinions or inferences shall be limited to those opinions or
       inferences which are:
       (1) Rationally based on the perception of the witness;

       3
       Goodhart v. Atlanta Gas Light Co., 349 Ga. App. 65, 72 (2) (a) (825 SE2d
465) (2019) (citation and punctuation omitted).
       4
           Cross v. Wilmington Trust, 360 Ga. App. 747, 749 (1) (a) (860 SE2d 212)
(2021).

                                            4
      (2) Helpful to a clear understanding of the witness’s testimony or the
      determination of a fact in issue; and
      (3) Not based on scientific, technical, or other specialized knowledge
      within the scope of Code Section 24-7-702.


      We note that although Gilbert asserts that the trial court erred in relying upon

statements from Freeland’s physician, the trial court actually ruled that these

statements were “not competent evidence.” Thus, any assertions that the trial court

erred by relying upon statements by Freeland regarding what his physician told him

are without merit.

      Freeland stated in his affidavit that while driving on I-75

      [he] became sick. The next thing [he] remember[ed was] someone
      flagging [him] down saying [he] had just been in an accident. [He did]
      not remember any of the details of the accident and believe[d] that [he]
      passed out. . . . To the best of [his] knowledge, [he] passed out and did
      not have any control of the vehicle at the time of this accident. . . . To
      the best of [his] knowledge, [he had] never had an incident prior to this
      accident where [he] became sick and/or passed out and had no memory
      of that time.


      Freeland attested that the statements in his affidavit were based on his personal

knowledge and involved his own recollection of what occurred before and after the



                                          5
crash.5 In short, he was driving, felt sick, reached for a cup, and the next thing he

remembered was being flagged down and informed that he had been in a wreck. Such

statements concerning his personal experience of the crash were rationally based on

his perceptions, helpful to a clear understanding of his testimony, and were not

scientific.6 Thus, the trial court did not abuse its discretion in refusing to strike this

part of Freeland’s affidavit testimony.

      2. Gilbert argues that the trial court erred in granting Freeland’s motion as the

evidence did not support summary judgment.

      “Under appropriate circumstances, it may be established as a matter of law that

an act of God was the sole proximate cause of an automobile accident, thus entitling

a defendant to summary judgment on a claim that his alleged negligent operation of




      5
          See Cross, 360 Ga. App. at 749 (1) (a).
      6
       See OCGA § 24-7-701 (a); Harris v. State, 279 Ga. 304, 306 (1) (612 SE2d
789) (2005) (“A lay witness may relate his or her opinion as to the existence of any
fact so long as the opinion is based upon the person’s own experience and
observations, and so long as the matter referred to is within the scope of the average
[person’s] knowledge.”); see also Lee v. Thomason, 277 Ga. App. 573, 574-575 (1)
(627 SE2d 168) (2006) (considering evidence that defendant “claimed that he did not
remember the collision because he ‘passed out’ approximately ten minutes before it
happened and did not regain consciousness until . . . afterward[ ]”).

                                            6
an automobile caused an accident.”7 OCGA § 1-3-3 (3) defines an “Act of God” as

“an accident produced by physical causes which are irresistible or inevitable, such as

lightning, storms, perils of the sea, earthquakes, inundations, sudden death, or illness.

This expression excludes all idea of human agency.” Thus, as we have held

previously,

      a sudden and unforeseeable loss of consciousness by a driver is a
      complete defense to a claim that the driver negligently lost control of the
      automobile and proximately caused an ensuing accident. It also follows
      that, to establish an act of God defense based on illness producing a loss
      of consciousness, the driver must show that the loss of consciousness
      produced the accident without any contributing negligence on the part
      of the driver.8


However, an act of God “is an affirmative defense upon which the defendant carries

the burden of proof” on summary judgment, and a defendant moving for summary

judgment on this defense “may not rely upon an absence of evidence in the record .

. . but must carry the burden of affirmatively proving the defense.”9




      7
          Lewis v. Smith, 238 Ga. App. 6 (517 SE2d 538) (1999).
      8
          Id. at 7 (citations omitted).
      9
          Id.

                                           7
      To support his assertion that his own statements regarding the crash were

sufficient to establish a prima facie case for his act-of-God defense Freeland relies on

Lewis v. Smith.10 However, Lewis is distinguishable from the present matter. In Lewis,

the plaintiff did not dispute that the defendant lost consciousness on appeal, and this

Court noted that the fact the defendant’s car came directly toward the plaintiff after

swerving across two lanes of highway tended to support the defendant’s claim that

he was unconscious.11 Moreover, the evidence demonstrated that the defendant’s

physician stated that there was nothing in the defendant’s medical history showing

that he might lose consciousness, and the defendant had seen a doctor two hours

before the accident and nothing in his examination suggested that he might suffer a

blackout.12




      10
           238 Ga. App. 6.
      11
           Id. at 8.
      12
          Id. Although Freeland also relies on Halligan v. Broun, 285 Ga. App 226
(645 SE2d 581) (2007), this case is distinguishable. In Halligan, the defendant ran
a red light, struck another vehicle, and saw his physician after the collision who told
the defendant that he “apparently suffered from a condition that caused a sudden drop
in his blood pressure.” Id. at 226. Here, Freeland did not offer admissible statements
from his physician, and the nature of the collision itself did not suggest that Freeland
lost consciousness.

                                           8
      Here, in contrast to Lewis, the circumstances of the collision did not lend

additional support to the theory that Freeland passed out as he hit Gilbert’s car from

behind. Additionally, Freeland offered no documents regarding his examination

following the crash or any possible proclivity toward losing consciousness, even

though Freeland stated in his affidavit that he had seen his physician following the

collision.13 Rather, the only evidence Freeland offered regarding his loss of

consciousness and its possible cause was the self-serving statements that he thought

he passed out and that it had not happened before.14 Thus, the trial court erred in

ruling that Freeland was entitled to summary judgment.15


      13
        Although Freeland asserts that Gilbert did not argue his alleged loss of
consciousness was foreseeable, Gilbert did assert that Freeland failed to offer
evidence establishing any possible cause of the loss of consciousness, or that it was
foreseeable.
      14
          Cf. Halligan, 285 Ga. App at 226 (discussed supra); Screven County v.
Sandlin, ___ Ga. App. ___, __ (Case No. A22A0186 decided May 4, 2022) (reversing
the trial court’s denial of summary judgment on defendant’s act-of-God defense
where a witness testified he saw the driver “wasn’t waking up . . . he was out . . .
laying on the steering wheel[,]” and the physician who saw the driver following the
collision noted in the emergency physician record that the driver experienced a
“Syncope”); Lewis, 238 Ga. App. at 7.
      15
         See Premier/Georgia Mgmt. Co. v. Realty Mgmt. Corp., 272 Ga. App. 780,
786 (3) (a) (613 SE2d 112) (2005) (“Allegations, conclusory facts, and conclusions
of law cannot be utilized to support or defeat motions for summary judgment.”)
(punctuation omitted); Lewis, 238 Ga. App. at 7.

                                          9
      3. Although Gilbert also asserts that Freeland failed to present sufficient

evidence to support summary judgment on his sudden-emergency defense, we agree

with Freeland that, despite using the phrase “sudden emergency,” his motion for

summary judgment did not advance this argument, and the trial court did not base its

ruling on this defense. Thus, we need not examine this claim of error.

      Judgment reversed. Doyle, P. J., and Senior Appellate Judge Herbert E. Phipps

concur.




                                        10